Mr. Chief Justice Neil
delivered the opinion of the Court.
This case originated as a bill for a limited divorce by Mrs. Virginia Mae Hamilton against her husband. It w,as later amended by leave of the Chancellor in which complainant sought an absolute divorce. There was an award at first of alimony pendente lite in the sum of $75 per month. When the cause was finally heard and an absolute divorce granted, there was allowed a fixed sum as permanent alimony.
The defendant finally was in default in the payment of alimony, resulting in an attachment for contempt for failing and refusing to comply with the court’s decree. The answer to this citation contained many reasons for his failure to make the payments required by the decree. The Chancellor, after hearing proof upon the issues, adjudged the defendant in contempt and committed him to jail ‘‘there to remain until he convinces the Court that he wants to comply with the Orders of the Court or until he pay into the hands of the Clerk and Master the monthly payments due and payable under said order”. A mit-timus was issued.
An appeal was prayed and granted to this Court upon the theory that the defendant was guilty of a criminal *486offense. The defendant, however, is in jail for a civil contempt; he has not been adjudged guilty of any criminal act. In these circumstances the Court of Appeals has jurisdiction of this appeal and it is accordingly transferred to that court for consideration of the assignments of error.